Appeal from an order of the Supreme Court at Special Term, entered December 7, 1979 in Albany County, which granted *671defendant’s motion to dismiss the complaint. The parties entered into a written agreement for defendant to loan plaintiff up to $4,125,000 to finance development of certain property located in Southfield, Michigan, in return for a first lien leasehold mortgage on said premises. The sum of $3,025,000 was disbursed to plaintiff in the initial phase of financing. In the second phase, $1,100,000 was to be disbursed when plaintiff reached certain totals of rent and occupancy. Problems ensued regarding the second phase of the financial arrangement and on August 24, 1979, plaintiff commenced the instant action for money damages for breach of the agreement. Special Term granted defendant’s motion brought pursuant to CPLR 3211 (subd [a], par 2) to dismiss the complaint for lack of jurisdiction of the subject matter. Special Term ruled that the Court of Claims has exclusive jurisdiction over the instant action. This appeal ensued. The order of Special Term and the judgment entered thereon should be affirmed. The court correctly relied on the holding of Belscher v New York State Teachers’ Retirement System (45 AD2d 206) in finding that the New York State Teachers’ Retirement System is an agency of the State and the exclusive jurisdiction of the within action lies in the Court of Claims (Glassman v Glassman, 309 NY 436; Belscher v New York State Teachers’ Retirement System, supra; see Court of Claims Act, § 9). Plaintiff points out that there are differences between the New York State Employees’ Retirement System, held to be an agency of the State in Glassman, and defendant. However, the similarities between the two retirement systems are so substantial as to require that both be treated as agencies of the State. The differences now urged upon us for consideration were fully dealt with in Belscher v New York State Teachers’ Retirement System (supra, pp 208-209). Order affirmed, with costs. Mahoney, P.J., Sweeney, Main, Mikoll and Casey, JJ., concur.